Citation Nr: 0500417	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-11 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The veteran and his wife testified before the undersigned at 
a Travel Board hearing in August 2004.  A transcript of that 
hearing has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2004).  

In February 2003, the RO sent an inquiry to the U.S. Armed 
Services Center for Unit Records Research (CURR) in an 
attempt to verify the in-service stressors alleged by the 
veteran in his written submissions from 2001.  In June 2003, 
CURR responded that the information provided was 
insufficient, noting that it required dates within 60 days of 
the stressor, specific locations, full name of casualties, 
etc.  A veteran is required to provide sufficient information 
for a records custodian to conduct a meaningful search of 
records in order to verify a stressful event.  38 C.F.R. § 
3.159(c)(2)(i).  In this case, although a paragraph in the 
September 2003 supplemental statement of the case recited the 
particulars of CURR's response, there is no indication that 
the RO ever expressly advised the veteran that more specific 
information was needed in order to fully develop his claim.  
See generally 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159.  

In his August 2002 substantive appeal, the veteran provided 
additional general stressor information, relating the enemy 
had frequently shot at him.  During the August 2004 Travel 
Board hearing, he clarified that his unit frequently received 
gunfire and mortar fire during the first four months he was 
in Vietnam.  He added that a plane crashed in or about August 
1965 on an airstrip in Chu Lai where he was working and that 
the airstrip came under severe attack and sustained damage in 
October or November 1965.  The Board notes that service 
personnel records show that the veteran was attached to the 
U.S. Naval Mobile Construction Battalion Ten in the Republic 
of Vietnam beginning in late May 1965 and that the unit was 
involved in the construction of an airstrip at Chu Lai from 
May 1965 to August 1965.  In addition, in June 1966, the 
veteran was deemed eligible for hostile fire pay for the 
period from May through June.  The Board remands this claim 
to the RO so that it may use the information supplied at the 
Travel Board hearing, along with any additional information 
the veteran may provide, in a supplemental request to CURR in 
an attempt to verify the veteran's alleged in-service 
stressors.   

Finally, during the Travel Board hearing, the veteran 
identified another physician, a Dr. David Holland, who had 
treated him for PTSD.  He also indicated that he had been 
referred to a Dr. Stam but that he had not yet made an 
appointment.  Records of this treatment have not been 
associated with the claims folder.  VA is required to make 
reasonable efforts to obtain relevant records, including 
private records, that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  On remand, 
the RO should attempt to obtain any available records of this 
private treatment identified by the veteran.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should contact the veteran and 
ask him to provide, or authorize VA to 
obtain, treatment records from a Dr. 
David Holland of Kalamazoo.  It should 
also inquire as to whether the veteran 
had yet received any relevant treatment 
from a Dr. Stam, and if so, to provide or 
authorize VA to obtain those records.  

The RO should also advise the veteran 
that more specific stressor information, 
i.e., dates within 60 days of the 
stressor, specific locations, full name 
of casualties, etc., is required in order 
to attempt to verify those stressors.  It 
should ask the veteran to provide this 
information for any stressful event he 
alleges occurred on active duty service.  
The RO should allow the appropriate 
period of time to respond to these 
requests.    

2.  After receiving a response from the 
veteran, if any, to the request for 
additional stressor information, the RO 
should issue another request to CURR to 
attempt to verify the veteran's alleged 
in service stressors.  The request should 
include any sufficiently specific 
information provided by the veteran, as 
well as the specific stressor information 
the veteran provided during the August 
2004 Travel Board hearing.  

3.  Upon receipt of a response from CURR, 
the RO should determine whether any of 
the veteran's alleged in-service 
stressors are verified.  If the RO 
determines that the veteran's alleged in-
service stressors are not verified, it 
should notify the veteran of the reasons 
and bases of its decision.

?	If, however, the RO determines that 
any of the stressors are verified, 
it should arrange for the veteran to 
undergo a VA psychiatric examination 
to determine the nature and etiology 
of any psychiatric disorder 
currently present.  The claims 
folder must be made available to the 
examiner for review for the 
examination and the examination 
report must indicate whether such 
review was accomplished.  The RO 
should furnish the examiner with a 
list of any verified stressors.  

?	Based on current examination and 
review of the record, the examiner 
is asked to provide the diagnosis 
for any psychiatric disorder 
present.  If PTSD is diagnosed, the 
examiner is asked to offer an 
opinion as to whether it is at least 
as likely as not that the PTSD is 
due to a verified stressor.  The 
term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  The report should 
include an explanation for all 
opinions provided.   

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.   

5.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003)


